

115 S1823 IS: Federal Disaster Assistance Nonprofit Fairness Act of 2017
U.S. Senate
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1823IN THE SENATE OF THE UNITED STATESSeptember 18, 2017Mr. Blunt (for himself, Mr. Cornyn, Mr. Lankford, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to clarify that houses
			 of worship are eligible for certain disaster relief and emergency
			 assistance on terms equal to other eligible private nonprofit facilities,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Disaster Assistance Nonprofit Fairness Act of 2017. 2.FindingsCongress finds the following:
 (1)Churches, synagogues, mosques, temples, and other houses of worship throughout communities nationwide play an essential role in the daily lives of the communities.
 (2)The Federal Emergency Management Agency’s (referred to in this section as FEMA) public assistance program provides financial grants for the repair of various types of private nonprofit facilities.
 (3)Among the types of nonprofits to which FEMA provides such grants are those in which citizens gather and engage in a variety of educational, enrichment, and social activities. These activities are essential to community building and occur in houses of worship.
 (4)Under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), FEMA’s disaster relief program is a general government program under which assistance is provided in the wake of a natural disaster using criteria that are neutral with regard to religion.
 (5)Congress has previously enacted legislation providing financial assistance to religious nonprofit institutions, including houses of worship, on terms equal to other eligible nonprofit institutions.
 (6)Such legislation is consistent with recent precedents of the Supreme Court of the United States and legal opinions issued by the Office of Legal Counsel of the Department of Justice.
			3.Inclusion of houses of worship as private nonprofit facilities eligible for disaster relief
 (a)Definition of private nonprofit facilitySection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended to read as follows:
				
 (B)Additional facilitiesIn addition to the facilities described in subparagraph (A), the term private nonprofit facility includes any private nonprofit facility that provides essential services of a governmental nature to the general public (including museums, zoos, performing arts facilities, community arts centers, community centers, including houses of worship exempt from taxation under section 501(c) of the Internal Revenue Code of 1986, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, shelter workshops, and facilities that provide health and safety services of a governmental nature), as defined by the President.. 
 (b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the following:
				
 (C)Houses of worshipA church, synagogue, mosque, temple, or other house of worship, and a private nonprofit facility operated by a religious organization, shall be eligible for contributions under paragraph (1)(B), without regard to the religious character of the facility or the primary religious use of the facility.. 
 (c)ApplicabilityThis section and the amendments made by this section shall apply to the provision of assistance in response to a major disaster or emergency declared on or after October 28, 2012.